DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-10, 12, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 5,086,958 A) in view of Retief (US 2010/0264184 A1), Gates et al. (US 6,637,707 B1)(Gates) and Chen (US 8,640,999 B2).
Regarding claim 1, Nagy discloses a carrier assembly including a mounting assembly (Fig. 2), at least one payload support joined to said mounting assembly, said at least one payload support defining a mounting structure (10) for supporting a payload carrier attachment (31) for carrying a payload as carried by a payload carrier attachment (Fig. 3), said mounting structure being defined as an elongated channel (29) having a closed end to form an interference fit therebetween permitting constrained longitudinal motion of said elongated boss within said elongated channel and preventing lateral movement of said elongated boss within said elongated channel (Fig. 3), and at least one payload carrier attachment adapted for carrying the payload (Fig. 3), said at least one payload carrier attachment defining a mating mounting structure complementary to said mounting structure of said at least one payload support, said mating mounting structure being defined as another of said elongated channel and said elongated boss (noting an elongated boss), said mating mounting structure being selectively mountable and demountable from said mounting structure in tool-free fashion by longitudinal sliding of said elongated boss relative to said elongated channel.
Nagy does not specifically disclose the carrier assembly is mountable to rails of a saddle of a bicycle, the carrier assembly comprising, a mounting assembly adapted for attachment to at least one rail of the saddle to secure said mounting assembly thereto.
Reteif discloses a payload carrier attachable to a bicycle including a mounting assembly adapted for attachment to at least one rail of the saddle to secure said mounting assembly thereto (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Nagy and use the teaching of Reteif and include mounting structure attachable to at least one rail of a saddle of a bicycle because such a change would allow the device to be attached to additional structures thereby increasing the number of situations where the device can be used and also increasing the versatility of the device.
Modified Nagy does not specifically disclose each of said elongated channel and said elongated boss being keystone-shaped in cross-section in a direction extending transversely to a direction of elongation of each of said elongated channel and said elongated boss.
Gates teaches the ability to have a similar channel and boss mounting system where the channel and boss being keystone shaped in cross section in a direction extending transversely to a direction of elongation and are and are shaped in a known “dovetail” configuration (Figs. 3 and 5, and Col. 3; Ll. 5-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Nagy and use the teaching of Gates and make the cross section of the channel and the boss generally keystone (or dovetail) shaped having angled side portions because such a change would harness the well-known attributes of a dovetailed connection. I.e. properly dimensioned and configured angles of the dovetail mechanism would ensure a secure fitment between the channel and the boss. Additionally, a dovetail configuration is a well-known alternative to a slot with generally square edges.
Modified Nagy does not specifically disclose said mounting assembly comprises a pair of interconnected opposed jaws adjustable to separate the jaws and spread them laterally between adjacent rails of the saddle to engage the rails and clamp the mounting assembly therebetween.
Chen demonstrates the ability to have a device for attachment to rails of a saddle, the attachment structure including a pair of interconnected opposed jaws (223) adjustable to separate the jaws and spread them laterally between adjacent rails of the saddle (3) to engage the rails and clamp the mounting assembly therebetween.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Nagy and include the attaching structure of the opposed interconnected jaws for connecting to the rails of a saddle because such a change would require replacing one known attachment structure for another and would have yielded predictable results.
Regarding claims 4-5, modified Nagy and specifically Retief discloses said pair of opposed jaws comprises an upper jaw and a lower jaw joinable by adjustable fasteners (24) to form a clamp configured to clamp said at least one rail therebetween (Fig. 6) and at least one of said pair of opposed jaws (21) is joined to said at least one payload support (30) by an elongated spreader (20, to the degree that portion 20 is elongated to some degree) spatially separating said at least one payload support from said mounting assembly.
Regarding claim 7, modified Nagy discloses said at least one payload support is adjustably mounted to the mounting assembly to allow for adjustment of an angle of orientation of said at least one payload support relative to the mounting assembly and for securing of said at least one payload support in any selected one of a plurality of angular orientations (via 18).
Regarding claims 8, modified Nagy discloses said mounting assembly comprises an attachment mechanism for adjustably securing said at least one payload support in any selected one of a plurality of angular orientations relative to said mounting assembly (Via 18, 19, and 21).
Regarding claim 9, modified Nagy discloses said attachment mechanism comprises a hub threaded to receive a screw operable to clamp a mating hub of said at least one payload support therebetween to secure said at least one payload support in a selected angular orientation (Fig. 5).
Modified Nagy does not specifically note that the screw is a thumbscrew. 
Nagy demonstrates the ability to use thumbscrews 40.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Nagy and replace the screw shown in Fig. 5 and replace it with a thumbscrew because such a change would require a mere substitution of one known piece of hardware for another and would have yielded predictable results. 
Regarding claim 10, modified Nagy discloses at least one of said hub and said mating hub comprises complementary structures collectively defining a plurality of detents for mating the hubs at a plurality of predefined angular orientations (noting teeth 17 noting complimentary radial teeth mounted to 18 as noted in Col. 4; Ll. 10-16).
Regarding claim 12, modified Nagy discloses said boss is defined as an elongated a continuous rib (noting the modified rib, as modified by Gates is continuous).
Regarding claim 24, modified Nagy discloses a beverage holding device, but does not specifically disclose a bottle closeable with a cap.
 Retief further discloses at least one payload carrier attachment comprises a bottle (81) defining an internal volume closable by a cap (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Nagy and replace the beverage vessel with a bottle defining an internal volume closable by a cap because such a change would require the mere replacement of one known beverage vessel for another and would have yielded predictable results.
Regarding claim 25, modified Nagy discloses said at least one payload carrier attachment comprises a carrier platform attachment, said carrier platform attachment (33) having a substantially planar platform free from supportive sidewalls (noting there is a lower support bot not sidewalls) configured to support a payload.

Claims 6 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 5,086,958 A) in view of Retief (US 2010/0264184 A1), Gates et al. (US 6,637,707 B1)(Gates) and Chen (US 8,640,999 B2) as applied to claim 1 above, and further in view of Trimble (US 4,957,227 A).
Regarding claims 6 and 14, modified Nagy does not specifically disclose at least two payload supports joined to said mounting assembly or said at least one payload support comprises a plurality of tool-free mounting structures, each of said plurality of tool-free mounting structures being defined as one of an elongated channel having a closed end and an elongated boss dimensioned to be received in said channel, each of said elongated channel and said elongated boss being keystone- shaped in cross-section in a direction extending transversely to a direction of elongation of each of said elongated channel and said elongated boss, to form an interference fit therebetween permitting constrained longitudinal motion of said elongated boss within said elongated channel and preventing lateral movement of said elongated boss within said elongated channel.
Trimble teaches the ability to have a payload supporting device including the device configured to support a single payload (Figs. 2 and 6) or a configuration for supporting a plurality of payloads (Figs. 3, 4, and 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Nagy and include two payload supports, or an additional tool free mounting structure of the type as taught by modified Nagy because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claims 15-16, modified Nagy discloses said plurality of tool-free mounting structures have a common orientation wherein each of said plurality of tool-free mounting structures is oriented in a vertical orientation (noting Trimble Figs 3-5).
Regarding claim 17, modified Nagy demonstrates a device including said plurality of tool-free mounting structures are oriented for mounting a single payload carrier attachment in a plurality of transverse orientations noting the orientation of the mounting structures are adjustable via portions 18, 19, and 21, relative to a single orientation of said at least one payload support.
Regarding claims 18 and 19, modified Nagy demonstrates said at least one payload support defines a first channel that is one of rearward-facing and side-facing and a second channel that is another of rearward-facing and side-facing to the degree that Nagy demonstrates adjustability among several axes and a device having a plurality of payload supports including the adjustment shown by 18, 19, and 21 of Nagy allows for the device to be adjusted such that the channels are disposed rearward facing and side facing, and similarly providing for said at least one payload support defines a first channel having a first orientation and a second channel having an orientation different from said first orientation on one surface of said at least one payload support that is one of rearward-facing and side-facing.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 5,086,958 A) in view of Retief (US 2010/0264184 A1), Gates et al. (US 6,637,707 B1)(Gates) and Chen (US 8,640,999 B2) as applied to claim 1 above, and further in view of Johnson (US 8,393,111 B1).
Regarding claims 20-21, modified Nagy does not specifically disclose said at least one payload carrier attachment comprises an elongated tube having a sidewall, said sidewall defining an elongated channel extending part of a length of said tube, said tube being open at least one end, or said elongated tube further comprises a pair of bosses positioned on an external surface on opposite sides of said channel, or said elongated tube having an upper end and a lower end, said lower end of said tube being shaped to form a point.
Johnson teaches the ability to have a device support including an elongated tube (52) having a sidewall, said sidewall defining an elongated channel (52S) extending part of a length of said tube, said tube being open at least one end (52T), said elongated tube further comprises a pair of bosses (noting one end of 53 and knob 56) positioned on an external surface on opposite sides of said channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Nagy and replace at least one payload carrier with a support similar to that of Johnson because such a change would allow for the device to support additional types of items thereby increasing the versatility of the carrying device.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 5,086,958 A) in view of Retief (US 2010/0264184 A1), Gates et al. (US 6,637,707 B1)(Gates) and Chen (US 8,640,999 B2) as applied to claim 1 above, and further in view of Resnick (US 5,052,146 A).
Regarding claims 20 and 22, modified Nagy does not specifically disclose the payload carrier attachment comprises an elongated tube having a sidewall, said sidewall defining an elongated channel extending part of a length of said tube, said tube being open at least one end, said tube having an upper end and a lower end, said lower end of said tube being shaped to form a point.
Resnick discloses a support device including an elongated tube (Fig. 7) having a sidewall (40), said sidewall defining an elongated channel (18) extending part of a length of said tube, said tube being open at least one end (noting the upper end), said tube having an upper end and a lower end, said lower end of said tube being shaped to form a point (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Nagy and replace at least one payload carrier with a support similar to that of Resnick because such a change would allow for the device to support additional types of items thereby increasing the versatility of the carrying device.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 5,086,958 A) in view of Retief (US 2010/0264184 A1), Gates et al. (US 6,637,707 B1)(Gates) and Chen (US 8,640,999 B2) as applied to claim 1 above, and further in view of Puluso (US 6,401,998 B1).
Regarding claim 23, modified Retief does not specifically disclose said at least one payload carrier attachment comprises a laterally-open bracket having a lower lip for supporting a fishing rod case in a vertical direction, and at least one strap for lashing a rod case to said bracket and supporting it in a horizontal direction.
Puluso teaches the ability to have at least one payload carrier attachment (10) comprises a laterally-open bracket having a lower lip (20) and structurally capable of supporting a fishing rod case in a vertical direction, and at least one strap (22) structurally capable of lashing a rod case to said bracket and supporting it in a horizontal direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Nagy and replace the payload carrier attachment with one similar to that of Puluso in order to allow the device to support different types of cargo thereby increasing the versatility of the device.

Claims 26-30 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagy (US 5,086,958 A) in view of Retief (US 2010/0264184 A1), Gates et al. (US 6,637,707 B1)(Gates), and Zuraski et al. (US 9,079,626 B2)(Zuraski).
Regarding claim 26-27, Nagy discloses a carrier assembly including a mounting assembly (Fig. 2), at least one payload support joined to said mounting assembly, said at least one payload support defining a mounting structure (10) for supporting a payload carrier attachment (31) for carrying a payload as carried by a payload carrier attachment (Fig. 3), said mounting structure being defined as an elongated channel (29) having a closed end to form an interference fit therebetween permitting constrained longitudinal motion of said elongated boss within said elongated channel and preventing lateral movement of said elongated boss within said elongated channel (Fig. 3), and at least one payload carrier attachment adapted for carrying the payload (Fig. 3), said at least one payload carrier attachment defining a mating mounting structure complementary to said mounting structure of said at least one payload support, said mating mounting structure being defined as another of said elongated channel and said elongated boss (noting an elongated boss), said mating mounting structure being selectively mountable and demountable from said mounting structure in tool-free fashion by longitudinal sliding of said elongated boss relative to said elongated channel, said at least one payload carrier attachment being adapted for carrying a payload.
Nagy does not specifically disclose the carrier assembly is mountable to rails of a saddle of a bicycle, the carrier assembly comprising, a mounting assembly adapted for attachment to at least one rail of the saddle to secure said mounting assembly thereto.
Reteif discloses a payload carrier attachable to a bicycle including a mounting assembly adapted for attachment to at least one rail of the saddle to secure said mounting assembly thereto (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Nagy and use the teaching of Reteif and include mounting structure attachable to at least one rail of a saddle of a bicycle because such a change would allow the device to be attached to additional structures thereby increasing the number of situations where the device can be used and also increasing the versatility of the device.
Modified Nagy does not specifically disclose each of said elongated channel and said elongated boss being keystone-shaped in cross-section in a direction extending transversely to a direction of elongation of each of said elongated channel and said elongated boss.
Gates teaches the ability to have a similar channel and boss mounting system where the channel and boss being keystone shaped in cross section in a direction extending transversely to a direction of elongation and are and are shaped in a known “dovetail” configuration (Figs. 3 and 5, and Col. 3; Ll. 5-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Nagy and use the teaching of Gates and make the cross section of the channel and the boss generally keystone (or dovetail) shaped having angled side portions because such a change would harness the well-known attributes of a dovetailed connection. I.e. properly dimensioned and configured angles of the dovetail mechanism would ensure a secure fitment between the channel and the boss. Additionally, a dovetail configuration is a well-known alternative to a slot with generally square edges.
Modified Nagy does not specifically disclose said mounting structure further defining a channel and a locking mechanism comprising a catch pivotably mounted for movement between an inoperative position in which a tip of said catch Is positioned outside of said channel and an operative position, in which said tip of said catch is positioned within said channel, said mating mounting boss defining a socket dimensioned and positioned for receiving said tip of said catch when said mating mounting boss is seated within said channel.
Zuraski teaches the ability to have a mounting structure defining a channel (1024) and a locking mechanism (1040) comprising a catch (1044) pivotably mounted (Figs. 5 and 6) for movement between an inoperative position in which a tip of said catch is positioned outside of said channel (Fig. 6) and an operative position, in which said tip of said catch is positioned within said channel (Fig. 5), and at least one payload carrier attachment, said at least one payload carrier attachment defining a mating mounting boss (1054) complementary to said channel of said at least one payload support, said mating mounting boss defining a socket (1058) dimensioned and positioned for receiving said tip of said catch when said mating mounting boss is seated within said channel (Fig. 5), said mating mounting boss being selectively mountable and demountable from said channel in a tool-free fashion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Retief and replace the aperture and fastener mating structures and replace them with a locking channel and boss connection mating structure similar to that of Zuraski because such a change would allow the payload carrier to be securely attached and quickly removed without the need for tools thereby allowing for eased attachment and removable as well as eased interchangeability.
Modified Nagy and specifically Zuraski discloses said mating mounting boss and said are shaped to be keyed to permit mating in a single pre-defined orientation (Fig. 4).
Regarding claim 28, modified Nagy and specifically Zuraski discloses said mating mounting boss and said channel are T-shaped in cross-section. (Figs. 6 and 7).
Regarding claims 29-30, modified Nagy and specifically Zuraski discloses said locking mechanism further comprises a resilient member biasing said catch toward said operative position, said locking mechanism further comprises a resilient tab biasing said catch toward said operative position (Col. 4; Ll. 25-32, noting the counterbalance legs are considered to be resilient members and resilient tabs based on their description).
Regarding claims 39-40, modified Nagy demonstrates said at least one payload support defines a first channel that is one of rearward-facing and side-facing and a second channel that is another of rearward-facing and side-facing to the degree that Nagy demonstrates adjustability among several axes and a device having a plurality of payload supports including the adjustment shown by 18, 19, and 21 of Nagy allows for the device to be adjusted such that the channels are disposed rearward facing and side facing, and similarly providing for said at least one payload support defines a first channel having a first orientation and a second channel having an orientation transverse from said first orientation on one surface of said at least one payload support that is one of rearward-facing and side-facing.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 31-38 are allowed.

Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new grounds of rejection.
Applicant argues that the prior art fails to teach or disclose tool-free mounting structures that are oriented for mounting a single payload carrier attachment in a plurality of orientations relative to a single orientation of said at least one payload support(claims 14 and 17). Examiner respectfully disagrees and notes that the configuration of modified Nagy and specifically the tool-free mounting structures are oriented such they are capable of mounting a single payload carrier attachment in a plurality of orientations relative to a single orientation of said at least one payload support.
Applicant argues that the prior art fails to teach or disclose the carrier platform attachment has a substantially planar platform free from supportive sidewalls configured to support a payload. Examiner respectfully disagrees and notes payload carrier (33) that is substantially planar and lack sidewalls.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734